Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 2 – 11 (renumbered 1 – 10) are allowed.


Examiner’s note
In response to approval of terminal disclaimer filed on 05/13/2022, examiner has withdrawn Double patenting rejection with US Patent no. 10,749,996 B2 (application no. 15/978,030).


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and remarks submitted on 05/04/2022 have been fully considered. The arguments submitted by the applicant for independent claim 2 has overcome prior arts of record. The cited prior arts have been found to be the closest prior arts and the independent claim 2 is therefore allowable.
The prior arts of record fail to teach a method performed by a wireless device for determining a total number of mid-ambles included in a data field of a PHY Protocol Data Unit (PPDU) based on a format of the PPDU and using a first information determined using High Efficiency Signal A (HE-SIG-A) field and a second information determined using a Legacy Signal (L-SIG) field, wherein a Doppler field of the HE-SIG-A field is used to determine whether the PPDU includes mid-ambles and the format of the PPDU is determined by decoding the L-SIG field, which is a first portion of the PPDU, as substantially described in the independent claim 2. The claim further describes a total number of data symbols included in the data field of the PPDU is determined using the total number of the mid-ambles and the data field of the PPDU  is received using the number of mid-ambles and the number of data symbols. The claim is novel over the prior arts in terms of entirety of the claim. Claims 3 – 11 depend on claim 3. Therefore, dependent claims 3 – 11 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571) 272-8009. The examiner can normally be reached on MON - FRI 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROWNAK ISLAM/Primary Examiner, Art Unit 2474